         Case 3:13-cr-00226-RNC Document 537 Filed 01/27/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA                             CRIMINAL NO. 3:13CR226(RNC)

v.

DANIEL E. CARPENTER                                  JANUARY 27, 2021

                         MOTION TO WITHDRAW APPEARANCE

       Attorney Jonathan J. Einhorn, counsel of record for Defendant, Daniel E. Carpenter,

respectfully moves to terminate his Appearance in this matter as said Defendant desires to

represent himself pro se.

                                                     Respectfully submitted,

                                                     /s/ Jonathan J. Einhorn

                                                     JONATHAN J. EINHORN
                                                     129 WHITNEY AVENUE
                                                     NEW HAVEN, CT 06510
                                                     FEDERAL BAR NO. ct00163
                                                     EINHORNLAWOFFICE@GMAIL.COM



                                      CERTIFICATION

        I hereby certify that on this 27th day of January, 2021, a copy of the foregoing Motion was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing will
be sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing.

                                                     /s/ Jonathan J. Einhorn
                                                     JONATHAN J. EINHORN
Case 3:13-cr-00226-RNC Document 537 Filed 01/27/21 Page 2 of 2
